Case 1:19-cr-00575-CCB Document.18 Filed 12/05/19 Page 1 of 11

, 133
CICK 201900328 wth FRICT d 0: fy cain ty
ie! et
IN THE UNITED STATES DISTRICE'COURE PN 5:54
FOR THE DISTRICT OF MARYLAND..¢ 305

hein be

 

 

, AT BA Ti .
UNITED STATES OF AMERICA : CRIMINAL NO.: 3 i 9~- ~©) a7 5
: CPUTY
v. : (Conspirace to Distribute and Possess
, : with the Intent to Distribute Controlled
DAVANTE HARRISON, : Dangerous Substances, 21 U.S.C. § 846;
a/k/a “YGG Tay,” and : Possession with Intent to Distribute
CHRISTOPHER JERRY, : Controlled Dangerous Substances,
: 21 U.S.C. § 841(a); Possession of a Firearm
Defendants. . : by a Prohibited Person, 18 U.S.C. 922(g);

Possession of a Firearm in Furtherance

of a Drug Trafficking Crime,

18 U.S.C. 924(c); and Aiding and Abetting,
18 U.S.C. §2; Forfeiture, 21 U.S.C. § 853,

: 18 U.S.C. § 982(a)(1), 28 U.S.C. § 2461(c))
000...

INDICTMENT
COUNT ONE
(Conspiracy to Distribute and Possess with Intent to Distribute
Controlled Dangerous Substances)
The Grand Jury for the District of Maryland charges that:
From on or about October 2019 and continuing until in or about November 2019, in the
District of Maryland and elsewhere, the defendants,
DAVANTE HARRISON
a/k/a “YGG Tay,” and
CHRISTOPHER JERRY
did knowingly and willfully combine, conspire, confederate and agree with each other and others
known and unknown to the Grand Jury to distribute and possess with intent to distribute 400 grams
or more of a mixture or substance containing a detectable amount of fentanyl, a schedule II

controlled substance; 100 grams or more of a mixture or substance containing a detectable amount

1 .
Case 1:19-cr-00575-CCB Document 18 Filed 12/05/19 Page 2 of 11

of heroin, a Schedule I controlled substance; a mixture or substance containing a detectible amount
of cocaine, a Schedule [I controlled substance, and a mixture or substance containing a detectible
amount of cocaine base, a Schedule II controlled substance.

21 U.S.C. § 846
18 U.S.C. §2
Case 1:19-cr-00575-CCB Document 18 Filed 12/05/19 Page 3 of 11

COUNT TWO
(Possession with Intent to Distribute Heroin)

The Grand Jury for the District of Maryland further charges that:
On or about November 25, 2019, in the District of Maryland, the defendant,

DAVANTE HARRISON,
a/k/a “YGG Tay”

did knowingly and intentionally possess with the intent to distribute a quantity of a mixture or

substance containing a detectable amount of heroin, a Schedule I controlled substance.

21 U.S.C. § 841(a)(1)
18 U.S.C. §2
Case 1:19-cr-00575-CCB Document 18 Filed 12/05/19 Page 4 of 11

COUNT THREE
(Possession of Firearm by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:
On or about November 25, 2019, in the District of Maryland, the defendant,

DAVANTE HARRISON,
a/k/a “YGG Tay”

knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm to wit: a Glock 23 .40 caliber, semi-automatic

pistol with serial number WKE393, and the firearm was in and affecting commerce.

18 U.S.C. § 922(g)(1)
Case 1:19-cr-00575-CCB Document18 Filed 12/05/19 Page 5of11

COUNT FOUR
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

The Grand Jury for the District of Maryland further charges that:
On or about November 25, 2019, in the District of Maryland, the defendant,

DAVANTE HARRISON,
a/k/a “Y¥YGG Tay”

did knowingly possess a firearm, specifically a Glock 23 .40 caliber, semi-automatic pistol with a
serial number of WKE393, in furtherance of a drug trafficking crime for which he may be
prosecuted in a court of the United States, to wit: possession with intent to distribute heroin and
cocaine as charged in Count Two of this Indictment.

18 U.S.C. § 924(c)
Case 1:19-cr-00575-CCB Document18 Filed 12/05/19 Page 6 of 11

COUNT FIVE
(Possession with Intent to Distribute Controlled Dangerous Substances)

The Grand Jury for the District of Maryland further charges that:
On or about November 25, 2019, in the District of Maryland, the defendant,
CHRISTOPHER JERRY,

did knowingly and intentionally possess with the intent to distribute 400 grams or more of a’
mixture or substance containing a detectable amount of fentanyl, a schedule II controlled
substance; 100 grams or more of a mixture or substance containing a detectable amount of heroin,
a Schedule I controlled substance; a mixture or substance containing a detectible amount of
cocaine, a Schedule H controlled substance, and a mixture or substance containing a detectible
amount of cocaine base, a Schedule I controlled substance. .

21 U.S.C. § 841 (ay(1)
18 U.S.C. §2
Case 1:19-cr-00575-CCB Document 18 Filed 12/05/19 Page 7 of 11

COUNT SIX
(Possession of Firearm by a Prohibited Person)

The Grand Jury for the District of Maryland further charges that:
On or about November 25, 2019, in the District of Maryland, the defendant,
CHRISTOPHER JERRY
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm, to wit, a Smith and Wesson, M&P 9mm semi-
automatic pistol with serial number DVT5823 and the firearm was in and affecting commerce.

18 U.S.C. § 922(g)(1)
Case 1:19-cr-00575-CCB Document 18 Filed 12/05/19 Page 8 of 11

COUNT SEVEN
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime)

The Grand Jury for the District of Maryland further charges that:
On or about November 25, 2019, in the District of Maryland, the defendant,
CHRISTOPHER JERRY,

did knowingly possess a firearm, specifically a Smith and Wesson, M&P, 9mm semi-automatic
pistol with serial number DVT5823 and a Beretta, .25 caliber, semi-automatic pistol with serial
number B54043, in furtherance of a drug trafficking crime for which he may be prosecuted ina
court of the United States, to wit: possession with intent to distribute 400 grams or more of
fentanyl, 100 grams or more of heroin, cocaine base, and cocaine as charged in Count Five of this
Indictment.

18 U.S.C. § 924(c)
Case 1:19-cr-00575-CCB Document 18 Filed 12/05/19 Page 9 of 11

FORFEITURE

FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with Title 21,
United States Code, Section 853, Title 18, United States Code, Section 924(d), and Title 28, United
States Code, Section 2461(c), in the event of the defendants’ convictions under Counts One
through Seven of this Superseding Indictment.
Narcotics Forfeiture
2. As a result of the offenses set forth in Counts One, Two, and Five, the defendants
shall forfeit:
a. any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of such violations; and
b. any property used or intended to be used, in any manner or part, to commit, or
to facilitate the commission of, such violations.
3. The property to be forfeited includes any funds that were furnished or intended to
be furnished in exchange for controlled substances and constitutes proceeds traceable to such
exchanges and was used or intended to be used to facilitate a violation of the Controlled Substances

Act.
Case 1:19-cr-00575-CCB Document 18 Filed 12/05/19 Page 10 of 11

Firearms Forfeiture
4, As a result of the offenses set forth in Counts Three, Four, Six, and Seven,
incorporated here, the defendants shal! forfeit to the United States the firearms identified in those
counts and involved in those offenses.
1. Pursuant to Title 21, United States Code, Section 853(p), if any of the property

described above as being subject to forfeiture, as a result of any act or omission by the

Defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court; |
d. has been substantially diminished in value; or
e. has been comingled with other property which cannot be subdivided

without difficulty,
it is the intent of the United States to seek forfeiture of any other property of the Defendants up

to the value of the property charged with forfeiture in the paragraphs above.

21 U.S.C. § 853
18 U.S.C. § 982(a)(1)
28 U.S.C. § 2461(c)

Robert K. Hur
United States Attorney

TJ

10
Case 1:19-cr-00575-CCB Document 18 Filed 12/05/19 Page 11o0f11

A TRUE BILL:

SIGNATURE REDACTED = wais/jq

Foreperson Date

 

ll
